DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 9 February 2020.  Claims 7-12 and 19-25 are currently pending of which claims 7, 8, 11 and 12 are currently amended and claims 19-25 are new.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10, 11, 19, 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,777,011 to Veloso (Veloso) in view of US Patent Application Publication No. 2009/0249919 to Degel et al. (Degel) and further in view of Heimala.  
As to claims 7 and 19, Veloso teaches a method or producing copper, the method comprising the steps of providing copper as a metal oxide to an electrodeposition vessel (cell 2) comprising a molten salt electrolyte, the electrodeposition vessel (cell 2) comprising a bottom and walls extending upwardly from said bottom and further comprises an outlet (at line 44) configured as a drain, and an anode and a cathode in communication with the vessel bottom, passing electrical current through the anode and the cathode to deposit molten metal at the cathode and produce gas at the anode (outlet at line 46), and removing metal deposited at the cathode through the outlet in the vessel (via line 44) (Column 3, Lines 11-14; Column 3, Line 59 to Column 4, Line 21).  
However, Veloso teaches that the metal oxide is mixed with the molten salt electrolyte within the electrodeposition vessel and fails to teach that the metal oxide is mixed with the molten salt electrolyte in a separate vessel and then transferred to the electrodeposition vessel.  
However, Degel also discusses the electrolytic production of copper from, for example, it’s metal oxide, (Abstract; Paragraph 0031 and 0033) and teaches that the production should occur in a two step method rather than a single step, wherein the metal oxide material for provision to the electrodeposition step should preliminarily prepared in an upstream vessel (1) and then transferred (8) to an electrodeposition vessel (2) in order to improve the process efficiency (Paragraphs 0016, 0020, 0021, 0029 and 0035; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Veloso by modify the final single step of electrodepositing copper oxide in molten salt to a two step process in order to improve the efficiency of the process as taught by Degel.  Thus a process wherein preliminary preparation takes place in a first vessel, considered to be the extraction vessel of the claims, thus mixing the copper oxide of Veloso to the electrolyte of Veloso in this first vessel for wetting and thus forming a copper ion rich electrolyte and a copper ion depleted slag containing any remaining impurities, and transferring the copper ion rich electrolyte to the electrodeposition vessel.  
Degel further teaches that the extraction vessel comprises a bottom and walls extending upwardly from the bottom and that it is configured to aerate the mixture with magnetic mixing (Paragraph 0029, 0049 and 0050).
Veloso further teaches that the electrolyte, and thus both steps of the two step process, is at temperature of from about 100 to 1500 °C (Column 4, Lines 15-21). 
However, the combination Veloso fails to specifically teach that the method comprises a step of removing ion depleted slag from the extraction vessel.  However, Heimala also teaching the electrolytic production of copper and teaches that residue from copper removal should be removed in order to further process out any valuable materials leftover (Paragraph 0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to remove leftover, ion depleted, slag from 
As to claims 10, 22 and 23, the combination of Veloso, Degel and Heimala teaches the method of claims 7 and 19.  Veloso teaches that the anode and cathode comprise carbon (Column 3, Lines 11-25); however, Veloso is silent as to any specific form of carbon utilized.  However, Degel further teaches that graphite is an effective carbon anode and cathode material for copper electrodeposition (Paragraph 0075).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize graphite for the carbon of Veloso with the reasonable expectation of effectively providing the electrode material as taught by Degel.
As to claims 11 and 24, the combination of Veloso, Degel and Heimala teaches the apparatus of claims 7 and 19.  Veloso further teaches that the electrolyte comprises at least one compound comprising halide salts of alkali metal (Column 4, Lines 15-21).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Veloso, Degel and Heimala as applied to claims 7 and 19 above, and further in view of  US Patent Application Publication No. 5,409,580 to Gesing et al. (Gesing).
As to claims 8 and 20, the combination of Veloso, Degel and Heimala teaches the method of claims 7 and 19.  However, Degel teaches magnetic stirring and fails to teach a mechanical stirrer.  However, Gesing also discusses the stirring of molten salt electrolytes and teaches that this stirring can effectively be achieved by both magnetic and mechanical stirring (Abstract; Column 10; Line 64 to Column 11, Line 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to either combine or substitute these known equivalents (MPEP 2144.06).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Veloso, Degel and Heimala as applied to claims 7 and 19 above, and further in view of US Patent No. 5,118,396 to Claus et al. (Claus).
As to claims 9 and 21, the combination of Veloso, Degel and Heimala teaches the apparatus of claims 7 and 19.  However, Veloso teaches that the vessel comprises, for example, steel, and fails to contemplate quartz.  However, Claus also discusses molten salt electrolysis for the production of metals and teaches that in addition to a steel vessel, quartz is also effective (Column 2, Lines 43-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the vessel of Veloso of quartz as a known equivalent to steel as taught by Claus (MPEP 2144.06 II).

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Veloso, Degel and Heimala as applied to claims 7 and 19 above, and further in view of US Patent Application Publication No. 2012/0160703 to Koehl et al. (Koehl).
As to claims 12 and 25, the combination of Veloso, Degel and Heimala teaches the apparatus of claims 7 and 19.  However, Veloso fails to further teach that the method comprises the step of monitoring an electric potential of the molten salt electrolyte using a reference electrode.  However, Koehl also discusses molten salt electrolysis and teaches that a reference electrode should be utilized in order to monitor, control and adjust electrode potentials and thus also the rate of reduction and risk of anode or cathode damage (Paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of monitoring the electric potential of the molten salt electrode using a reference electrode in order to monitor, while passing the electrical current through the anode and the cathode, control and adjust electrode potentials and thus also the rate of reduction and risk of anode or cathode damage as taught by Koehl.  

Response to Arguments
Applicant’s arguments filed 9 February 2021, with respect to the rejections of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794